UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MOHAMMED IBRAHIM HAMZA,               
                     Petitioner,
                 v.                               No. 03-1104
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                      
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A73-117-827)

                      Submitted: October 3, 2003

                      Decided: October 22, 2003

      Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Vir-
ginia, for Petitioner. Peter D. Keisler, Assistant Attorney General,
Thomas M. DiBiagio, United States Attorney, Michael Jay Singer,
Michael E. Robinson, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                          HAMZA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Mohammed Ibrahim Hamza, a native and citizen of Chad, petitions
this court for review of an order of the Board of Immigration Appeals
(Board) affirming a decision of the immigration judge (IJ) that denies
his application for asylum and withholding of removal. The IJ found
Hamza’s testimony not credible. The Board corrected the IJ’s finding
of inconsistency on a few points that were either not supported by the
record or explained by Hamza on appeal. The Board then affirmed the
IJ’s credibility finding and concluded that this lack of credibility, con-
sidered with "the lack of specific corroboration," constituted a failure
to meet Hamza’s burden of proof establishing past persecution or a
well-founded fear of future persecution on account of a protected
ground. See 8 U.S.C.A. § 1158 (West 1999 & Supp. 2003); 8 U.S.C.
§ 1101(a)(42)(A) (2000). We have reviewed the credibility determi-
nation at issue. As we conclude that it is supported by specific, cogent
reasoning, it is entitled to substantial deference. Figeroa v. INS, 886
F.2d 76, 78 (4th Cir. 1989).

   Additionally, we uphold the immigration judge’s denial of
Hamza’s application for withholding of removal. The standard for
withholding of removal is more stringent than that for asylum. Chen
v. INS, 195 F.3d 198, 205 (4th Cir. 1999). To qualify for withholding
of removal, an applicant must demonstrate "a clear probability of per-
secution." INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).
Because Hamza fails to show that he is eligible for asylum, he cannot
meet the higher standard for withholding of removal.*

   *We note that, as Hamza made no claim before the IJ or the Board for
withholding under the Convention Against Torture, he has not exhausted
his administrative remedies as to this claim and this court lacks jurisdic-
tion to review it. Bernal-Vallejo v. INS, 195 F.3d 56, 64 (1st Cir. 1999).
                         HAMZA v. ASHCROFT                           3
   Hamza also complains of the retroactive application of streamlin-
ing procedures put in place after the date he conceded removability.
This court has already rejected this claim as to the procedures set out
in 8 C.F.R. § 1003.1(a)(7)(ii) (2003). Khattak v. Ashcroft, 332 F.3d
250 (4th Cir. 2003). We perceive no relevant distinction from the pro-
vision applied in Hamza’s case, 8 C.F.R. § 1003.1(e)(5) (2003).
Therefore, we conclude that this claim lacks merit.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                 PETITION DENIED